PER CURIAM.
The appellant was found guilty of the crime of robbery after a trial before the court without jury. On this appeal the only point presented by appellant urges that the testimony of the victim is unworthy of belief. He relies upon Williams v. State, 100 Fla. 814, 130 So. 456 (1930), Callaway v. State, 112 Fla. 599, 152 So. 429 (1933) and Haag v. State, 111 Fla. 781, 149 So. 566 (1933).
We have examined the testimony in the light of the principles set forth in the cited cases but find that the decision here is to be determined upon the discussion of the Supreme Court of Florida in State v. Sebastian, Fla.1965, 171 So.2d 893. The evidence is sufficient and the finder of fact *627is charged with the determination of its believability unless the evidence is patently so lacking in weight as to constitute a failure of proof to the degree required.
Affirmed.